Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the RCE filed 2/17/2022 and claims filed 1/18/2022, wherein claims 1,2, 4-23 are pending, and claims 2 and 10-18 are withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
 Claim Objections
Claim 20 is objected to because of the following informalities:  In claim 20, end of second para., “the the ear” should be changed to “the ear”.  Appropriate correction is required.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,4-9,19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, The term “sufficient absorbency” is a relative term which renders the claim indefinite . The term “sufficient absorbency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by “the layer of sound absorbing material…has sufficient absorbency to absorb sound in the area between the opening and the ear of the wearer” because it is unclear how much sound absorbency would be required to be considered “sufficient”. The applicant could claim the particular material of the sound absorbing layer and/or how much sound the layer of sound absorbing material absorbs to improve clarity.
	Regarding claim 1, The term “substantially reduce” (in last para. of claim 1) is a relative term which renders the claim indefinite. The term “substantially reduce” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much sound passing from the opening over the layer of sound-absorbing material needs to be reduced in order to be considered “substantially reduced”.

Regarding claim 19, The term “sufficient absorbency” is a relative term which renders the claim indefinite . The term “sufficient absorbency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by “the at least one layer of sound absorbing material…has sufficient absorbency to absorb sound in the area between the opening and the ear of the wearer” because it is unclear how much sound absorbency would be required to be considered “sufficient”. The applicant could claim the particular material of the sound absorbing layer and/or how much sound the layer of sound absorbing material absorbs to improve clarity.

Regarding claim 19, The term “substantially block” (in last para. of claim 19) is a relative term which renders the claim indefinite. The term “substantially block” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much sound would need to be blocked in order to be considered “substantially blocked”.
Regarding claim 20, The term “sufficient absorbency” is a relative term which renders the claim indefinite . The term “sufficient absorbency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by “the at least one layer of sound absorbing material…has sufficient absorbency to absorb sound in the area between the opening and the ear of the wearer” because it is unclear how much sound absorbency would be required to be considered “sufficient”. The applicant could claim the particular material of the sound absorbing layer and/or how much sound the layer of sound absorbing material absorbs to improve clarity.

Regarding claim 20, The term “substantially block” (in last para. of claim 20) is a relative term which renders the claim indefinite. The term “substantially block” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much sound would need to be blocked in order to be considered “substantially blocked”.

All remaining claims are rejected as depending on a rejected base claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,5,8,9,19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (GB 1069146) as evidenced by Doll et al. (U.S. 20100097752), Fernandes (U.S. 20110225705), and Brown et al. (U.S. Patent No. 6197403) in view of Lepor (U.S. Patent No. 3728741) and further in view of Hall (U.S. Patent No. 6698903).

Regarding claim 1, Griffiths teaches a comfortable garment (10,11,40)(pg. 2, lines 20-26) that can be worn by a wearer including children and adults (can be worn by children or adults) configured to be engaged in a sound-reducing state (pulled over a user’s head so as to cover the ears, for example, fig. 1), comprising: a first garment portion (10,11), the first garment portion formed from a sound attenuating cloth (15,16,17,19, 21) that comprises a base layer (17), a layer of sound barrier material (15,16) provided on the base layer and a flexible, lightweight layer of sound-absorbing material (21, pg. 2, lines 45-50, foamed PVC is a sound absorbing material as evidenced by Doll (para. 29), Fernandes (para. 34) and Brown (col. 5, lines 1-22), a fabric covered foam cushion is considered to be flexible and lightweight in as much as is claimed) provided on the sound barrier layer (pg. 2, lines 6-35, 45-50) and configured to surround the wearer's head with an opening for the wearer’s face ( fig. 1) and to form a substantially enclosed reduced-sound zone about the wearer's ears when the first garment portion is engaged in the sound-reducing state (fig. 1) in an arrangement wherein the layer of sound absorbing material (21) operates as an innermost layer that faces and is closest to the wearer's head (pg. 2, lines 45-50, fig. 1) and has sufficient absorbency to absorb sound in the area between the opening and the ear of the wearer (pg. 2, lines 45-50, fig. 1, as outlined above, foamed PVC is a sound absorbing material and therefore would have sufficient absorbency to absorb at least some amount of sound in the area between the opening and the ear of the wearer); wherein in the sound-reducing state, the layer of sound-absorbing material and the sound barrier layer together substantially reduce an amount of sound passing from the opening over the layer of sound-absorbing material, and an amount of sound passing through the sound attenuating cloth into the substantially enclosed reduced-sound zone (the preceding limitation (“wherein in the sound reducing state…” recites a functionality of the claimed invention, and because the prior art structure would perform the claimed functionality, it meets the claim limitation, pg. 1, lines 23-38, pg. 2 ,lines 6-65, PVC foam is a sound absorbing material and therefore would substantially reduce an amount of sound passing from the opening and over 21, additionally, the tightness of the seal between 21 and the wearer’s face would depend upon the size and shape of the wearer’s face,  how tightly the hood is pulled against the wearer’s face, etc.); and a second garment portion (40) that is adapted to rest against the first garment portion (pg. 2, lines 60-65); but doesn’t specifically teach the layer of sound barrier material being lightweight,
 the second garment portion is adapted to be detachably connected to and operable with the first garment portion independent of whether the first garment portion is arranged in a sound-reducing state.

Lepor teaches noise protective headwear (10) including a lightweight sound barrier material (19)(fibrous glass blanket, col. 4, lines 25-35, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the sound barrier material of Griffiths with lightweight fiberglass sound barrier material in view of Lepor in order to provide a light weight garment and increase wearer comfort (abstract of Lepor). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the sound barrier material of Griffiths with lightweight fiberglass sound barrier material as taught by Lepor since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (providing a sound barrier) (MPEP 2144.07).
 The Griffiths/Lepor combined reference doesn’t specifically teach the second garment portion is adapted to be detachably connected to and operable with the first garment portion independent of whether the first garment portion is arranged in a sound-reducing state.
Hall teaches an upper body garment (10,44) having a first garment portion (44) and a second garment portion (10) wherein the second garment portion is adapted to be detachably connected to and operable with the first garment portion independent of whether the first garment portion is arranged in a sound-reducing state (col. 4, lines 66,67, col. 5, lines 1-10)(44 can be detachably connected to 10 via 50 and mating fastener independent of whether 44 is pulled up and around the wearer’s head);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have attached the back of the first garment portion to the back of the second garment portion of Griffiths (as modified by Lepor) by mating detachable fasteners in view of Hall in order to allow the first garment portion to stay connected to the second garment portion when the first garment portion is removed from the wearers head for added convenience while still allowing the first garment portion to be completely removed to allow it to be washed, or replaced in case of damage.
The examiner notes that The Griffiths/Lepor/Hall combined reference would be comfortable in as much as is claimed and able to be worn by a wearer including children and adults (children and adults can be of varying sizes, a child could be 17 years old).



Regarding claim 4, the Griffiths/Lepor/Hall combined reference teaches the base layer (17) is a natural or synthetic material (pg. 2, lines 10-13).
Regarding claim 5, the Griffiths/Lepor/Hall combined reference teaches the first garment portion is connected to the second garment portion acting as one garment (per claim 1).
Regarding claim 8, the Griffiths/Lepor/Hall combined reference teaches the  first garment portion (10,11) and the second garment portion (40) are detachably connected using a zipper or hook and loop fastener (col. 4, lines 66,67, col. 5, lines 1-10 of Hall).
Regarding claim 9, the Griffiths/Lepor/Hall combined reference teaches the substantially enclosed reduced-sound zone minimizes an amount of sound entering the substantially enclosed reduced-sound zone from outside the garment and an amount of sound exiting the substantially enclosed reduced-sound zone from inside the garment (the preceding limitation is considered to recite a functionality of applicant’s invention and therefore because the prior art structure is reasonably capable of performing the function, it meets the claim limitation) (the substantially enclosed  reduced sound zone is capable of minimizing an amount of sound entering the reduced-sound zone from outside the garment and an amount of sound exiting the zone from inside the garment due to the material and structure of the garment (fig. 1, pg. 2, lines 6-35 and as modified by Lepor per claim 1)).

	Regarding claim 19, Griffiths teaches a comfortable hooded sweatshirt or cape (10,11,40) (pg. 2, lines 20-26) that can be worn by a wearer including children and adults(can be worn by children or adults)  adapted to be engaged in a sound- reducing state (pulled over a user’s head so as to cover the ears, for example, fig. 1), comprising, a first garment portion (10,11) formed as a hood portion of the sweatshirt or cape (fig. 1) from a sound attenuating cloth (15,16,17,19,21) that comprises a base layer (17) upon which a sound barrier layer (15,16) is provided and at least one flexible, lightweight layer of sound absorbing material (21, pg. 2, lines 45-50, foamed PVC is a sound absorbing material as evidenced by Doll (para. 29), Fernandes (para. 34) and Brown (col. 5, lines 1-22), a fabric covered foam cushion is considered to be flexible and lightweight in as much as is claimed)  provided on the sound barrier layer (pg. 2, lines 6-35,45-50), wherein the first garment portion is configured to surround the wearer's head with an opening for the wearer’s face (fig. 1) and to form a substantially enclosed reduced-sound zone about the wearer’s ears when the first garment portion is engaged in a sound-reducing state (fig. 1)  in an arrangement wherein the at least one layer of sound absorbing material operates as an innermost layer that faces and is closest to the wearer's head (pg. 2, lines 45-50, fig. 1) and has sufficient absorbency to absorb sound in the area between the opening and the ear of the wearer (pg. 2, lines 45-50, fig. 1, as outlined above, foamed PVC is a sound absorbing material and therefore would have sufficient absorbency to absorb at least some amount of sound in the area between the opening and the ear of the wearer); and a second garment portion (40) formed as a trunk portion of the sweatshirt or cape (figs. 3,5); wherein in the sound-reducing state, based on respective STC and NRC properties (lead/PVC has STC value, pg. 2, lines 6-35, PVC foam is sound absorbing material as outlined above and therefore has NRC value), the sound barrier layer (15,16) with absorbent properties (as provided by cotton) and the at least one layer of sound absorbing material (21) together function to substantially block sound from passing through and reduce sound passing from the opening over the at least one layer of sound absorbing material into the substantially enclosed reduced-sound zone when arranged in the sound-reducing state( (the preceding limitation (“the sound barrier layer with absorbent properties and the at least one layer of sound absorbing material together function to …”) recites a functionality of the claimed invention, and because the prior art structure would perform the claimed functionality, it meets the claim limitation, pg. 1, lines 23-38, pg. 2, lines 6-65 , PVC foam is a sound absorbing material and therefore would substantially reduce an amount of sound passing from the opening and over 21, additionally, the tightness of the seal between 21 and the wearer’s face would depend upon the size and shape of the wearer’s face, how tightly the hood is pulled against the wearer’s face, etc.); but doesn’t specifically teach the layer of sound barrier material being lightweight, the second garment portion adapted to be detachably connected to the first garment portion such that the second garment is operable when detachably connected with the first garment portion independent of whether the first garment is arranged in a sound-reducing state.
Lepor teaches noise protective headwear (10) including a lightweight fiberglass sound barrier material (19)( col. 4, lines 25-35, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the sound barrier material of Griffiths with lightweight fiberglass sound barrier material in view of Lepor in order to provide a light weight garment and increase wearer comfort (abstract of Lepor). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the sound barrier material of Griffiths with lightweight fiberglass sound barrier material as taught by Lepor since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (providing a sound barrier) (MPEP 2144.07).
The Griffiths/Lepor combined reference fails to teach the second garment portion adapted to be detachably connected to the first garment portion such that the second garment is operable when detachably connected with the first garment portion independent of whether the first garment is arranged in a sound-reducing state.

Hall teaches an upper body garment (10,44) having a first garment portion (44) and a second garment portion (10) the second garment portion adapted to be detachably connected to the first garment portion such that the second garment is operable when detachably connected with the first garment portion independent of whether the first garment is arranged in a sound-reducing state (col. 4, lines 66,67, col. 5, lines 1-10)(44 can be detachably connected to 10 via 50 and mating fastener independent of whether 44 is pulled up and around the wearer’s head).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have attached the back of the first garment portion to the back of the second garment portion of Griffiths by mating detachable fasteners in view of Hall in order to allow the first garment portion to stay connected to the second garment portion when the first garment portion is removed from the wearers head for added convenience while still allowing the first garment portion to be completely removed to allow it to be washed, or replaced in case of damage.
	The examiner notes that in the sound-reducing state, based on respective STC and NRC properties, the sound barrier layer with absorbent properties and the at least one layer of sound absorbing material  of the Griffiths/Lepor/Hall combined reference together would function to substantially block sound from passing through and reduce sound passing from the opening over the at least one layer of sound absorbing material into the substantially enclosed reduced-sound zone when arranged in the sound-reducing state. The purpose of Griffiths and Lepor is to attenuate sound and therefore the combined reference would “substantially block” sound in as much as is claimed. The examiner notes that PVC foam is sound absorbing material as outlined above and therefore has NRC value, and Fiberglass material would have at least some amount of STC properties due to its ability to attenuate sound. The applicant has not claimed a particular STC or NRC  rating. 
The examiner also notes that The Griffiths/Lepor/Hall combined reference would be comfortable in as much as is claimed and able to be worn by a wearer including children and adults (children and adults can be of varying sizes, a child could be 17 years old).
Regarding claim 21, The Griffiths/Lepor/Hall combined reference teaches the sound barrier layer is a fabric (fibrous glass blanket of Lepor is a fabric).
Regarding claim 22, The Griffiths/Lepor/Hall combined reference teaches the sound barrier layer is a fabric (fibrous glass blanket of Lepor is a fabric).

Claims 1, 5-7, 20,21,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunkele (U.S. 20150250240) in view of Griffiths (GB 1069146) as evidenced by Doll et al. (U.S. 20100097752), Fernandes (U.S. 20110225705), and Brown et al. (U.S. Patent No. 6197403) in view of Schnitta (Guest Column: The Acoustics Solution, https://www.technologyintegrator.net/article/soundsense-showcased-following-products-year-s-cea-line-shows-are-you-using-them-yet-profit/all/, 9/13/2012).
Regarding claim 1, Hunkele teaches a comfortable garment (100) (para. 26) that can be worn by a wearer including children and adults (can be worn by children or adults) configured to be engaged in a sound-reducing state (fig. 1, drawstrings can adjust fit around wearer’s head, para. 49), comprising: a first garment portion (122), the first garment portion formed to attenuate sound (paras. 47, 51, 78) and configured to surround a wearer's head with an opening for the wearer’s face (fig. 1, opening within 122 to receive wearer’s face) and to form a substantially enclosed reduced-sound zone about the wearer's ears when the first garment portion is engaged in the sound-reducing state (paras. 47, 49,  51, 78, fig. 1)  ; and a second garment portion (102) adapted to be detachably connected to and operable with the first garment portion independent of whether the first garment portion is arranged in a sound- reducing state (para. 47, hood can be placed on or removed from the wearer’s head while removably attached to 102); but doesn’t specifically teach the first garment portion formed from a sound attenuating cloth that comprises a base layer, a layer of lightweight  sound barrier material provided on the base layer and a flexible and lightweight layer of sound-absorbing material provided on the sound barrier layer, the layer of sound absorbing material operates as an innermost layer that faces and is closest to the wearer's head in the sound reducing state and has sufficient absorbency to absorb sound in the area between the opening and the ear of the wearer, wherein in the sound-reducing state, the layer of sound-absorbing material and the sound barrier layer together substantially reduce an amount of sound passing from the opening over the layer of sound absorbing material and an amount of sound passing through the sound attenuating cloth into the substantially enclosed reduced-sound zone.
Griffiths teaches a first garment portion (10,11), the first garment portion formed from a sound attenuating cloth (15,16,17,19, 21) that comprises a base layer (17), a layer of sound barrier material (15,16) provided on the base layer and a flexible, lightweight layer of sound-absorbing material (21, pg. 2, lines 45-50, foamed PVC is a sound absorbing material as evidenced by Doll (para. 29), Fernandes (para. 34) and Brown (col. 5, lines 1-22), a fabric covered foam cushion is considered to be flexible and lightweight in as much as is claimed)  provided on the sound barrier layer (pg. 2, lines 6-35, 45-50) and configured to surround a wearer's head with an opening for the wearer’s face ( fig. 1) and to form a substantially enclosed reduced-sound zone about the wearer's ears when the first garment portion is engaged in the sound-reducing state (figs. 1,3) in an arrangement wherein the layer of sound absorbing material operates as an innermost layer that faces and is closest to the wearer's head (pg. 2, lines 20-26, 45-50, fig. 1), the layer of sound absorbing material has sufficient absorbency to absorb sound in the area between the opening and the ear of the wearer (pg. 2, lines 45-50, fig. 1, as outlined above, foamed PVC is a sound absorbing material and therefore would have sufficient absorbency to absorb at least some amount of sound in the area between the opening and the ear of the wearer); wherein in the sound-reducing state (fig. 1), the layer of sound-absorbing material and the sound barrier layer together substantially reduce an amount of sound passing from the opening over the layer of sound-absorbing material, and an amount of sound passing through the sound attenuating cloth into the substantially enclosed reduced-sound zone (the preceding limitation (“wherein in the sound reducing state…” recites a functionality of the claimed invention, and because the prior art structure would perform the claimed functionality, it meets the claim limitation, pg. 1, lines 23-38, pg. 2 ,lines 6-65 , PVC foam is a sound absorbing material and therefore would substantially reduce an amount of sound passing from the opening and over 21, additionally, the tightness of the seal between 21 and the wearer’s face would depend upon the size and shape of the wearer’s face, how tightly the hood is pulled against the wearer’s face, etc.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the first garment of Hunkele from a sound attenuating cloth that comprises  a base layer, a layer of sound barrier material provided on the base layer and a flexible and lightweight layer of sound-absorbing material provided on the sound barrier layer, the layer of sound absorbing material operates as an innermost layer that faces and is closest to the wearer's head in the sound reducing state and has sufficient absorbency to absorb sound in the area between the opening and the ear of the wearer, wherein in the sound-reducing state, the layer of sound-absorbing material and the sound barrier layer together substantially reduce an amount of sound passing from the opening over the layer of sound absorbing material and an amount of sound passing through the sound attenuating cloth into the substantially enclosed reduced-sound zone in view of Griffiths in order to increase sound attenuation of the first garment to further enhance sleep of the wearer (para. 47 of Hunkele).
The Hunkele/Griffiths combined reference doesn’t specifically teach the layer of sound barrier material being lightweight.
Schnitta teaches using Lumitex® material to provide a lightweight sound barrier (see cited NPL).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the sound barrier material of the combined reference with Lumitex® sound barrier material in view of Schnitta in order to provide the garment with a lightweight, strong, and soft material (see Schnitta). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the sound barrier material of the combined reference with the Lumitex® material taught by Schnitta since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (providing a sound barrier) (MPEP 2144.07).

The examiner notes that The Hunkele/Griffiths/Schnitta combined reference would be comfortable in as much as is claimed and able to be worn by a wearer including children and adults (children and adults can be of varying sizes, a child could be 17 years old).

Regarding claim 5, the Hunkele/Griffiths/Schnitta combined reference teaches the first garment portion is connected to the second garment portion acting as one garment (para. 47 of Hunkele).
Regarding claim 6, the Hunkele/Griffiths/Schnitta combined reference teaches the garment comprises a hooded sweatshirt (para. 26 of Hunkele)(fig. 1).
Regarding claim 7, the Hunkele/Griffiths/Schnitta combined reference teaches the first garment portion is a detachable hood and wherein the detachable hood is deployed to form the substantially enclosed reduced- sound zone (para. 47 of Hunkele, fig. 1).
Regarding claim 20, Hunkele teaches a comfortable hooded sweatshirt (100) (para. 26)(fig. 1) that can be worn by a wearer including children and adults (can be worn by children or adults)  arranged to effect a sound-reducing state (fig. 1, drawstrings can adjust fit around wearer’s head, para. 49), comprising:  4a first garment portion (122) formed as a hood portion of the sweatshirt (para. 47)  to attenuate sound (paras. 47, 51, 78) and wherein the first garment portion is configured to surround a wearer's head  with an opening for the wearer’s face (fig. 1, opening within 122 to receive wearer’s face) which forms  a substantially enclosed reduced-sound zone about the wearer's ears when the first garment portion is engaged in the sound-reducing state  (paras. 47,49, 51, 78, fig. 1) ; and a second garment portion (102) formed as a trunk portion of the sweatshirt or scarf that is operable with the first garment portion, independent of whether the first garment portion is arranged in the sound-reducing state (para. 47) (102 and 122 are operable together regardless of whether the hood is pulled over the wearer’s head or not); but fails to teach the first garment portion is formed from a sound attenuating cloth that comprises a base layer upon which a lightweight sound barrier layer is provided, wherein at least one layer of flexible, lightweight sound absorbing material is provided on  the sound barrier layer, wherein the sound absorbing layer operates as an innermost layer that faces and is closest to the wearer's head and has sufficient absorbency to absorb sound in the area between the opening and the ear of the wearer; wherein in the sound-reducing state, the sound barrier layer and the sound absorbing material together substantially block sound from passing through and reduce sound from passing over the  at least one layer of sound absorbing material  from the opening, whether the sound enters the opening for the wearer's face or an opening configured to be at the wearer's neck area, into the substantially enclosed reduced-sound zone.
Griffiths teaches a garment (10,11,40) engaged in a sound-reducing state (fig. 1), comprising: a first garment portion (10,11), the first garment portion is formed from a sound attenuating cloth (15,16,17,19,21)  that comprises a base layer (17) upon which a sound barrier layer (15,16)  is provided, wherein at least one layer of flexible lightweight sound absorbing material (21, pg. 2, lines 45-50, foamed PVC is a sound absorbing material as evidenced by Doll (para. 29), Fernandes (para. 34) and Brown (col. 5, lines 1-22), a fabric covered foam cushion is considered to be flexible and lightweight in as much as is claimed) is provided on the sound barrier layer and wherein the first garment portion is configured to surround a wearer’s head with an opening for the wearer’s face (fig. 1), and form a substantially enclosed reduced-sound zone about the wearer's ears when the first garment portion is engaged in the sound-reducing state (fig. 1) in an arrangement wherein the at least one layer of sound absorbing material (21) operates as an innermost  layer that faces and is closest to the wearer's head (pg. 2, lines 45-50, fig. 1) and has sufficient absorbency to absorb sound in the area between the opening and the ear of the wearer (pg. 2, lines 45-50, fig. 1, as outlined above, foamed PVC is a sound absorbing material and therefore would have sufficient absorbency to absorb at least some amount of sound in the area between the opening and the ear of the wearer).
wherein in the sound-reducing state, the sound barrier layer and the sound absorbing material together substantially block sound from passing through and reduce sound from passing over the  at least one layer of sound absorbing material  from the opening, whether the sound enters the opening for the wearer's face or an opening configured to be at the wearer's neck area, into the substantially enclosed reduced-sound zone (the preceding limitation (“wherein in the sound reducing state…” recites a functionality of the claimed invention, and because the prior art structure would perform the claimed functionality, it meets the claim limitation, pg. 1, lines 23-38, pg. 2 ,lines 6-65, PVC foam is a sound absorbing material and therefore would substantially reduce an amount of sound passing from the opening and over 21, additionally, the tightness of the seal between 21 and the wearer’s face would depend upon the size and shape of the wearer’s face, how tightly the hood is pulled against the wearer’s face, etc.).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the first garment portion of Hunkele from a sound attenuating cloth that comprises a base layer upon which a sound barrier layer is provided, wherein at least one layer of flexible, lightweight sound absorbing material is provided on  the sound barrier layer, wherein the sound absorbing layer operates as an innermost layer that faces and is closest to the wearer's head and has sufficient absorbency to absorb sound in the area between the opening and the ear of the wearer; wherein in the sound-reducing state, the sound barrier layer and the sound absorbing material together substantially block sound from passing through and reduce sound from passing over the  at least one layer of sound absorbing material  from the opening, whether the sound enters the opening for the wearer's face or an opening configured to be at the wearer's neck area, into the substantially enclosed reduced-sound zone in view of Griffiths in order to increase sound attenuation of the first garment portion to further enhance sleep of the wearer (para. 47 of Hunkele).
The Hunkele/Griffiths combined reference doesn’t specifically teach the layer of sound barrier material being lightweight.
Schnitta teaches using Lumitex® material to provide a lightweight sound barrier (see cited NPL).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the sound barrier material of the combined reference with Lumitex® sound barrier material in view of Schnitta in order to provide the garment with a lightweight, strong, and soft material (see Schnitta). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the sound barrier material of the combined reference with the Lumitex® material taught by Schnitta since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (providing a sound barrier) (MPEP 2144.07).
The examiner notes that in the sound-reducing state, the sound barrier layer and the sound absorbing material of the Hunkele/Griffiths/ Schnitta combined reference together substantially block sound from passing through and reduce sound from passing over the  at least one layer of sound absorbing material  from the opening, whether the sound enters the opening for the wearer's face or an opening configured to be at the wearer's neck area, into the substantially enclosed reduced-sound zone due to the garment structure as outlined above and sound barrier qualities of Lumitex®.
The examiner also notes that The Hunkele/Griffiths/Schnitta combined reference would be comfortable in as much as is claimed and able to be worn by a wearer including children and adults (children and adults can be of varying sizes, a child could be 17 years old).
Regarding claim 21, The Hunkele/Griffiths/Schnitta combined reference teaches the sound barrier layer is a fabric (Lumitex® is a microfiber fabric).
Regarding claim 23, The Hunkele/Griffiths/Schnitta combined reference teaches the sound barrier layer is a fabric (Lumitex® is a microfiber fabric).

Claims 19 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (GB 1069146) as evidenced by Doll et al. (U.S. 20100097752), Fernandes (U.S. 20110225705), and Brown et al. (U.S. Patent No. 6197403) in view of Schnitta (Guest Column: The Acoustics Solution, https://www.technologyintegrator.net/article/soundsense-showcased-following-products-year-s-cea-line-shows-are-you-using-them-yet-profit/all/, 9/13/2012) and further in view of Hall (U.S. Patent No. 6698903).
Regarding claim 19, Griffiths teaches a comfortable hooded sweatshirt or cape (10,11,40) (pg. 2, lines 20-26) that can be worn by a wearer including children and adults(can be worn by children or adults)  adapted to be engaged in a sound- reducing state (pulled over a user’s head so as to cover the ears, for example, fig. 1), comprising, a first garment portion (10,11) formed as a hood portion of the sweatshirt or cape (fig. 1) from a sound attenuating cloth (15,16,17,19,21) that comprises a base layer (17) upon which a sound barrier layer (15,16) is provided and at least one flexible, lightweight layer of sound absorbing material (21, pg. 2, lines 45-50, foamed PVC is a sound absorbing material as evidenced by Doll (para. 29), Fernandes (para. 34) and Brown (col. 5, lines 1-22), a fabric covered foam cushion is considered to be flexible and lightweight in as much as is claimed)  provided on the sound barrier layer (pg. 2, lines 6-35,45-50), wherein the first garment portion is configured to surround the wearer's head with an opening for the wearer’s face (fig. 1) and to form a substantially enclosed reduced-sound zone about the wearer’s ears when the first garment portion is engaged in a sound-reducing state (fig. 1)  in an arrangement wherein the at least one layer of sound absorbing material operates as an innermost layer that faces and is closest to the wearer's head (pg. 2, lines 45-50, fig. 1) and has sufficient absorbency to absorb sound in the area between the opening and the ear of the wearer (pg. 2, lines 45-50, fig. 1, as outlined above, foamed PVC is a sound absorbing material and therefore would have sufficient absorbency to absorb at least some amount of sound in the area between the opening and the ear of the wearer); and a second garment portion (40) formed as a trunk portion of the sweatshirt or cape (figs. 3,5); wherein in the sound-reducing state, based on respective STC and NRC properties (lead/PVC has STC value, pg. 2, lines 6-35, PVC foam is sound absorbing material as outlined above and therefore has NRC value), the sound barrier layer (15,16) with absorbent properties (as provided by cotton) and the at least one layer of sound absorbing material (21) together function to substantially block sound from passing through and reduce sound passing from the opening over the at least one layer of sound absorbing material into the substantially enclosed reduced-sound zone when arranged in the sound-reducing state( (the preceding limitation (“the sound barrier layer with absorbent properties and the at least one layer of sound absorbing material together function to …”) recites a functionality of the claimed invention, and because the prior art structure would perform the claimed functionality, it meets the claim limitation, pg. 1, lines 23-38, pg. 2, lines 6-65 , PVC foam is a sound absorbing material and therefore would substantially reduce an amount of sound passing from the opening and over 21, additionally, the tightness of the seal between 21 and the wearer’s face would depend upon the size and shape of the wearer’s face, how tightly the hood is pulled against the wearer’s face, etc.); but doesn’t specifically teach the layer of sound barrier material being lightweight, the second garment portion adapted to be detachably connected to the first garment portion such that the second garment is operable when detachably connected with the first garment portion independent of whether the first garment is arranged in a sound-reducing state.
Schnitta teaches using Lumitex® material to provide a lightweight sound barrier (see cited NPL).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the sound barrier material of Griffiths with Lumitex® sound barrier material in view of Schnitta in order to provide the garment with a lightweight, strong, and soft material (see Schnitta). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the sound barrier material of Griffiths with the Lumitex® material taught by Schnitta since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (providing a sound barrier) (MPEP 2144.07).
The Griffiths/Schnitta combined reference fails to teach the second garment portion adapted to be detachably connected to the first garment portion such that the second garment is operable when detachably connected with the first garment portion independent of whether the first garment is arranged in a sound-reducing state.

Hall teaches an upper body garment (10,44) having a first garment portion (44) and a second garment portion (10) the second garment portion adapted to be detachably connected to the first garment portion such that the second garment is operable when detachably connected with the first garment portion independent of whether the first garment is arranged in a sound-reducing state (col. 4, lines 66,67, col. 5, lines 1-10)(44 can be detachably connected to 10 via 50 and mating fastener independent of whether 44 is pulled up and around the wearer’s head).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have attached the back of the first garment portion to the back of the second garment portion of the Griffiths/Schnitta combined reference by mating detachable fasteners in view of Hall in order to allow the first garment portion to stay connected to the second garment portion when the first garment portion is removed from the wearers head for added convenience while still allowing the first garment portion to be completely removed to allow it to be washed, or replaced in case of damage.
	The examiner notes that in the sound-reducing state, based on respective STC and NRC properties, the sound barrier layer with absorbent properties and the at least one layer of sound absorbing material  of the Griffiths/Schnitta/Hall combined reference together would function to substantially block sound from passing through and reduce sound passing from the opening over the at least one layer of sound absorbing material into the substantially enclosed reduced-sound zone when arranged in the sound-reducing state. The purpose of Griffiths and Schnitta is to attenuate sound and therefore the combined reference would “substantially block” sound in as much as is claimed. The examiner notes that PVC foam is sound absorbing material as outlined above and therefore has NRC value, and Lumitex is the material used by the applicant and therefore would have sufficient STC rating to meet the claim limitations. The applicant has not claimed a particular STC or NRC  rating. 
The examiner also notes that The Griffiths/Schnitta/Hall combined reference would be comfortable in as much as is claimed and able to be worn by a wearer including children and adults (children and adults can be of varying sizes, a child could be 17 years old).
Regarding claim 23, The Griffiths/Schnitta/Hall combined reference teaches the sound barrier layer is a fabric (Lumitex® is a microfiber fabric).

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered.

Regarding applicant’s argument that the thickness of the PVC required for sufficient sound absorption would be too thick to be comfortable, the examiner contends that what is comfortable is relative. The foam PVC of Griffiths is for cushioning and therefore would be comfortable in as much as is claimed. Griffiths also specifically recites “the edge defining the opening being fitted with a fabric-covered cushion 21 of foamed polyvinyl chloride to form a noise seal against the wearer’s face” (pg. 2, lines 45-50). Therefore, the foam PVC of Griffiths is of a thickness to provide sound absorption and cushioning so as to form a noise seal. The examiner notes that the applicant doesn’t claim that the sound absorbing material must absorb a certain amount or certain frequencies of sound. The examiner also notes that applicant’s spec recites that the sound absorbing layer can be foam (pg. 9, para. 2).
	Regarding applicant’s argument that “the amount of absorption is critical in order to absorb the necessary amount of sound  from the point of entrance to the ear” (pg. 8), the examiner contends that applicant’s claims do not claim a certain amount of sound absorption. Having “sufficient absorbency to absorb sound in the area between the opening and the ear of the wearer” doesn’t require any particular amount of absorption. Any amount of sound absorption could be considered “sufficient” because the claim doesn’t further define what would be sufficient.  
	Regarding applicant’s argument that the foamed PVC isn’t meant to be included in the equation of sound passing through because of the person wearing the hood also wearing ear protection, the examiner does not find what one has to do with the other. While the foamed PVC provides a noise seal as discloses by Griffiths, the entire invention of Griffiths doesn’t necessarily completely block all noise. This does not reflect specifically on the ability of foamed PVC to absorb sound.

Regarding applicant’s argument that the foamed PVC is to form a noise seal rather than absorb sound as it passes from the opening of the hood to the ear, the examiner contends that the claim limitations related to how the absorption layer absorbs sound is part of the functionality of the claimed  invention. The foamed PVC of Griffiths is capable of performing the function and therefore meets the claim limitations (arguments from final rejection mailed 8/17/2021 are incorporated herein). The examiner has already detailed above how the foamed PVC is capable of absorbing sound and although PVC foam is sound absorbing, it would be expected to allow some amount of sound through based on the structure of foam thereby allowing the claimed function. The examiner also notes that the tightness of the seal between 21 and the wearer’s face would depend upon the size and shape of the wearer’s face, how tightly the hood is pulled against the wearer’s face, etc. which could control how much sound flows through the opening and over the layer of sound-absorbing material.

Regarding applicant’s argument that the foamed PVC pushes the hood away from the face so as to negate sound absorption properties, the examiner contends that the foamed PVC forms a noise seal and therefore it is unclear how it would negate sound absorption properties especially because it fills the space between the outer hood materials and the wearer’s face.

Regarding applicant’s argument that Hunkele and Griffiths do not address the muffler concept of the applicant’s invention, the examiner contends that the claims do not sufficiently describe the muffler concept so as to overcome the prior art. The claims contain a good amount of vague functional limitations rather than concrete parameters or specific materials that could advance prosecution. 

Applicant’s remaining arguments have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732     

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732